DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          ROBERT LOUIS BEAL,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D21-2803

                                 [July 28, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case Nos. 562019CF0024974A
and 562020CF000642A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.